Case 2:21-cv-00608-JAD-BNW Document 1-4 Filed 04/13/21 Page 1 of 10




   EXHIBIT “B”
  Case 2:21-cv-00608-JAD-BNW Document 1-4 Filed 04/13/21 Page 2 of 10

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   01/25/2021
                                                                                                   CT Log Number 538934112
TO:         Donna Shavers
            Albertson's LLC
            PO BOX 160066, 321 MONTGOMERY RD
            ALTAMONTE SPRINGS, FL 32716-0066

RE:         Process Served in Nevada

FOR:        Albertson's LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 LAWANDA HARRIS, etc., Pltf. vs. ALBERTSON'S LLC, et al., Dfts.
DOCUMENT(S) SERVED:                              -
COURT/AGENCY:                                    None Specified
                                                 Case # A21828153C
NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Carson City, NV
DATE AND HOUR OF SERVICE:                        By Process Server on 01/25/2021 at 08:50
JURISDICTION SERVED :                            Nevada
APPEARANCE OR ANSWER DUE:                        None Specified
ATTORNEY(S) / SENDER(S):                         None Specified
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 01/25/2021, Expected Purge Date:
                                                 01/30/2021

                                                 Image SOP

                                                 Email Notification, Michael McCue Michael.McCue@safeway.com

                                                 Email Notification, Donna Shavers donna.shavers@albertsons.com

                                                 Email Notification, Risk Management Group RM.Claim.Support@Safeway.com

                                                 Email Notification, Carmen Rowland Carmen.Rowland@safeway.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 701 S. Carson Street
                                                 Suite 200
                                                 Carson City, NV 89701
                                                 866-203-1500
                                                 DealTeam@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / SM




                                                                                                                             HARRIS000006
  Case 2:21-cv-00608-JAD-BNW Document 1-4 Filed 04/13/21 Page 3 of 10

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    01/25/2021
                                                                                                    CT Log Number 538934112
TO:         Donna Shavers
            Albertson's LLC
            PO BOX 160066, 321 MONTGOMERY RD
            ALTAMONTE SPRINGS, FL 32716-0066

RE:         Process Served in Nevada

FOR:        Albertson's LLC (Domestic State: DE)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / SM




                                                                                                                               HARRIS000007
     Case 2:21-cv-00608-JAD-BNW1/21/2021
                                 Document2:20 1-4
                                              PM Filed 04/13/21 Page 4 of 10



     SE!
 1   JASON W.BARRUS,ESQ.
     Nevada Bar No.: 9344
 2   jasonajasonbarruslaw.com
     ERIKA. BROMSON
 3   Nevada Bar No.: 9986
     erik@jasonbarruslaw.corn
 4   LAW OFFICE OF JASON W.BARRUS
     1601 E. Charleston Blvd.
 5   Las Vegas, NV 89104
     Office (702)550-6500
 6   Fax (702) 550-6501
     Attorneyfor Plaintiff
 7
                                             DISTRICT COURT
 8
                                      CLARK COUNTY,NEVADA
 9

10    LAWANDA HARRIS,individually;                           CASE NO: A-21-828153-C
                                                               CASE NO.:
11                                             Plaintiffs,     DEPT NO.:Department 19

12    Vs
13
      Albertson's, LLC; and DOES 1-10; and DOE
14    EMPLOYEES 11-20; and ROE BUSINESS
      ENTITIES 21-30,
15
                                             Defendants.
16
                                                SUMMONS
17
       NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
18   WITHOUT YOUR BEING HEARD,UNLESS YOU RESPOND WITHIN 20 DAYS. READ
19
                         THE INFORMATION BELOW.
     TO THE DEFENDANT:            A civil Complaint has been filed by the Plaintiff against you for the
20
                                  relief set forth in the Complaint.
21
                                            ALBERTSON'S LLC
22
       1. If you intend to defend this lawsuit, within 20 days after this Summons is served on you,
23
           exclusive of the day of the service you must do the following:
24
              a. File with the Clerk of this Court, whose address is shown below, a formal written
25                response to the Complaint in accordance with the rules of the Court with the
26                appropriate filing fee.

27            b. Serve a copy of your response upon the attorney whose name and address is shown
                  below.
28

                                                 Page 1 of 2
                                                                               HARRIS000008
     Case 2:21-cv-00608-JAD-BNW Document 1-4 Filed 04/13/21 Page 5 of 10
                                            5--   •

        2. Unless you respond, your default will be entered utIon application of the Plaintiff and this
 I
            Court may enter a judgment against you for the relief demanded in the Complaint, which
 2
            could result in the taking of your money or property, or other relief requested in the
 3          Complaint.
 4      3. If you intend to seek the advice of an attorney in this matter, you should do so promptly so

 5          that your response may be filed on time.
        4. The State of Nevada, its political subdivisions, agencies, officers, employees, board
 6
            members, commission members and legislators, each have 45 days after service of this
 7
            Summons within which to file an Answer or other responsive pleading to the Complaint.
 8
                                                           STEVEN D::QFRIERSON
 9            Issued at the direction of:                  CLERK-OF‘THE.CO:CTRT
                                                                               -
                                                            4 -.:   Ittt .:2/.
10                                                             f•
                                                                    •
                                                                        ,       "
                                                                                f.
                                                                                 4; '
                                                                                  , •1


11                                                                                       4(21/2021
     ERIK A.BROM           , Q.   Deputy                                        ate
12   Nevada Bar No.: 9986         Clark unty CourthouSe.
     LAW OFFICE OF JASON W.BARRUS 200 Lewis Avenue
13   1601 E CHARLESTON BLVD       Las Vegas, NV 89155
     Las Vegas, NV 89104          Robyn Rodriguez
14
     Tel: 702-550-6500
15   Fax: 702-550-6501
     Attorney for Plaintiff
16

17   NOTE: When service is by publication, add a brief statement of the object ofthe action. See Rules
                                    of Civil Procedure, Rule 4(b).
18

19

20

21

22

23

24

25

26

27

28

                                                  Page 2 of2
                                                                              HARRIS000009
                       Case 2:21-cv-00608-JAD-BNW Document 1-4 Filed 04/13/21 Page   6 of 10
                                                                              Electronically Filed
                                                                                                1/21/2021 2:19 PM
                                                                                                Steven D. Grierson
                       COMP                                                                     CLERL OF THE COU
                   1   JASON W.. BARRUS,ESQ.
                       Nevada Bar No.: 9344
                  2    jason@jasonbarruslaw.corn
                       ERIK A. BROMSON,ESQ.
                  3    Nevada Bar No.: 9986
                       erik@jasonbarruslaw.com                                            CASE NO: A-21-828153-
                  4    LAW OFFICE OF JASON W.BARRUS                                                Department 1
                        1601 E. Charleston Blvd.
                  5    Las Vegas, NV 89104
                       Office (702)550-6500
                  6    Fax (702) 550-6501
                       Attorneyfor Plaintiff.
                  7
                                                          •   DISTRICT COURT
                  8
                                                        CLARK COUNTY,NEVADA
                  9

      "Zt         10    LAWANDA HARRIS,individually;
      CO
                  11                                             Plaintiffs,   CASE NO.:
      <
      >                                                                        DEPT NO.:
            0     12     Vs.
            '
            S))

            C)    13
      > X               Albertson's, LLC; and DOES 1-10; and DOE
      v")
                  14    EMPLOYEES 11-20; and ROE BUSINESS
1-5                     ENTITIES 21-30,
            tnQ
      Zi          15                                   Defendants.
      0
                  16
                                                                     COMPLAINT
0
      6           17
                               Plaintiff, by and through her attorney of record, JASON W. BARRUS and ERIK A.
                  18
                       BROMSON of the LAW OFFICE OF JASON W. BARRUS, hereby files this Complaint and
                  19
                       alleges against the above-named Defendants, and each of them, as follows:
                  20
                                                         GENERAL ALLEGATIONS
                  21
                               1.    At all times material herein, Plaintiff was and is an adult female resident of Las Vegas,
                  22   Nevada.
                  23           2.    Upon information and belief, at all times material herein, Defendants,and each ofthem,
                  24   owns, operates and controls that certain business by virtue of the laws of the State of Nevada and is
                  25   property owner of the premises located at 2835 S. Nellis Blvd, Las Vegas, NV 89121 in the Coun
                  26   of Clark, State of Nevada.

                  27           3.     At all times material herein, said Defendants, and each of them, owned, operated,

                  28   controlled, and/or maintained, without limitation, a supermarket with parking areas and common areas


                                                                                                HARRIS000010
     Case 2:21-cv-00608-JAD-BNW Document 1-4 Filed 04/13/21 Page 7 of 10



 1   for the purpose of carrying on business for profit in Clark County, Nevada

2            4.     Upon information and belief, at all times material herein, Doe and Roe Defendants 101

3    through 200 were legal entities/residents of Clark County, Nevada, and authorized to do business by
     the State of Nevada. Furthermore, said Doe and Roe Defendants were employees, agents, or servants
4
     of Defendants, and each of them, and functioned and assisted in the operation, control and/or
5
     management of said premises.
6
             5.     The true names and capacities, whether individual, corporate, limited liability
7
     company; partnership; or otherwise of Defendants DOES I through X and ROE CORPORATIONS I
8
     through X, inclusive, are unknown to Plaintiff who therefore sues said Defendants by such fictitious
9
     names. On information and belief, Plaintiff alleges that the Defendants, and each of them, designated
10
     herein as a DOE INDIVIDUALS or ROE CORPORATION were responsible in some manner for the
11
     injuries sustained by the Plaintiff, on or about February 4, 2019, resulting from the below stated
12
     premise accident; and further that certain, without limitation, employees employed and/or engaged by
13   said Defendants; or other patrons of said business; knew of or should have known of or caused a
14   dangerous condition to exist on the premises resulting in Plaintiff's personal injury herein; and are
15   therefore liable for all damages due to Plaintiff as alleged herein. Plaintiff will ask leave of court to
16   amend this Complaint to insert the true names and capacities when the same is ascertained and to join
17   such Defendants in this action. The DOE 1 is the unknown actual legal name for Albertson's, LLC.

18   The DOE 2 is the unknown store manager employed by DOE 1 at the time of the incident. THE ROE

19   1 is the unknown security company employed by DOE 1 at the time of said incident. THE ROE 2 is

20   the unknown janitorial company employed by DOE 1 at the time of said incident.

21                                           FACTUAL BACKGROUND

22           6.      On or about February 4, 2019, Plaintiff was walking through aisle 6 of the public
     walkway of Defendant's property when she slipped and fell on a large puddle of liquid that was on
23
     the floor.
24
             7.      The Plaintiff fell to the ground and sustained injuries that required immediate medical
25
     care.
26
             8.      The Defendant failed to properly maintain their premises.
27
             9.      As a result, Plaintiff suffered severe bodily injury.
28
             10.     Defendant owed a duty to Plaintiff to operate their premises in a safe manner.

                                                                                HARRIS000011
     Case 2:21-cv-00608-JAD-BNW Document 1-4 Filed 04/13/21 Page 8 of 10



1            11.      Defendants breached their duty of care to Plaintiff

2                                                Causes of Action

3                                                       I.

4                                         Negligence/Premises Liability

5            12.     Plaintiff re-alleges each of the foregoing allegations contained in paragraphs 1 through
      1 1 as if fully set forth herein.
6
             13.     Upon information and belief, while lawfully on said premises and location, Defendants
7
      had a duty to supervise and maintain said premises in a reasonably safe and suitable condition for its
8
      patrons, guests, invitees and others; and further to take any and all reasonable precautions to avoid
9
      the presence of dangerous and/or artificial conditions on or around said premises.
10
             14.     Upon information and belief, Defendant employed repair, janitorial and maintenance
11
      personnel, management, and other supervisory/security personnel for the purpose of supervising
12
      employees, patrons, guests and invitees and maintaining said property in a reasonably safe and
13
      suitable condition all under said Defendant's authority and control.
14
             1 5.    Upon information and belief, at said time and place, Defendants, despite having actual
15    notice or constructive notice, that a dangerous condition existed on its premises; including a
16    dangerous condition in aisle 6 which was open to the public caused by the Defendants or its agent(s)
17    over which said Defendants had control and authority, failed to enact proper safeguards and warnings
18    to prevent serious bodily injury to Plaintiff, to wit: failing to clean and inspect the floor allowing a
19    dangerous condition to exist on the floor resulting in Plaintiff falling to the ground, all in breach o
20    its duty of due care herein, including said business' duty to maintain said area free of unreasonably

21    dangerous conditions as property owner.

22

23                                 Negligent Hiring; Supervision and Failure to Warn

24           16.      Plaintiff re-alleges each of the foregoing allegations contained in paragraphs 1

25    through 15 as if fully set forth herein.

26           16.      As a direct and proximate result of said negligence and/or reckless conduct herein, as
      the case may be,Plaintiff has suffered personal injury, medical bills, mental anguish, general damages
27
      and economic damages in an amount in excess of $15,000 subject to proof at trial.
28


                                                                                 HARRIS000012
     Case 2:21-cv-00608-JAD-BNW Document 1-4 Filed 04/13/21 Page 9 of 10

                                                        ,
1            17.    While on said premises, Defendants had a duty to supervise and maintain its premises

2     in a reasonably safe and suitable condition for its patrons, guests and invitees; and further to take any

3     and all reasonable precautions to avoid the presence of said dangerous and/or artificial conditions on
      or around said premises and its guest rooms and/or common area(s). Upon information and belief,
4
      Defendants employed housekeeping and maintenance personnel, management and other supervisory
5
      personnel for the purpose of supervising employees, patrons, guests and invitees and maintaining
6
      said property in a reasonably safe and suitable condition.
7
             18.    Said Defendants failure to repair and failure to warn of such a known dangerous
8
      condition, or through exercise ofreasonable diligence under the circumstances that which could have
9
      been discovered, and further failure to hire and adequately train suitable and fit employees and to
10
      repair and maintain said property in a safe and suitable manner has directly and proximately resulted
11
      in Plaintiff's personal injury and damages in an amount in excess of$15,000 subject to proof at trial.
12           1 9.   In addition to their direct liability, Defendants were and are vicariously liable for the
13    negligent acts and/or omissions of its staff, agents, apparent agents, servants, or employees in the
14    scope of employment herein; or such independent contractors within said Defendants control which
15    in any manner caused or contributed to Plaintiff's injuries herein.
16           20.     As a direct and proximate result of Defendant's negligence by and through its agents,
17    employees and/or contractors as set forth, Plaintiff has sustained special damages, general damages,

18    economic damages and future damages in excess of $15,000.00 subject to proof to trial.

19           WHEREFORE,Plaintiff expressly reserving her right to amend this complaint at the time of,

20   or prior to trial, prays for judgment against the Defendants, and each of them, as follows:

21           1.      For General, Special Damages sustained by Plaintiff in a sum in excess of $15,000.00;

22           2.      For Attorney's Fees and Costs of suit incurred herein;

23           3.      For interest at the statutory rate;
             4.      Loss of earning capacity in an amount to be proven at trial;
24
         5.       For such other relief as this Court deems appropriate.
25
     DATED this 21st day of January, 2021.
26

27                                                   LAW OFFICE OF JASON W.BARRUS

28


                                                                                 HARRIS000013
                   Case 2:21-cv-00608-JAD-BNW Document 1-4 Filed 04/13/21 Page 10 of 10



              1                                 By:
                                                      Erik A. Bromson,ESQ.
              2                                       Nevada Bar No. 9986
                                                      1601 E. Charleston Blvd
              3                                       Las Vegas, NV 89104
              4                                       Attorney for Plaintiff

              5

              6

              7

              8

              9

              10
00
              11
•‘Ls-)
              12
z
<
•Q            13
>
              14
• F,
6:q7'         15
z
O^
  'r)
        c`l
9             16
-z: 0         17
L.) p_‘x
`"••          18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28


                                                                                HARRIS000014
